Citation Nr: 1822499	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  09-29 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left hip disorder, to include as secondary to service-connected right hip and/or low back disability.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel



INTRODUCTION

The appellant served on active duty in the Army from July 1981 to June 2004.  He is the recipient of the Defense Meritorious Service Medal, the Meritorious Service Medal on two occasions, the Army Commendation Medal on three occasions, the Joint Service Achievement Medal, the Army Achievement Medal on four occasions, and the Army Good Conduct Medal on seven occasions.

This matter comes before the Board of Veterans' Appeals (Board) from November 2008 and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction was subsequently transferred to the RO in Montgomery, Alabama.  Following a December 2016 Joint Motion for Remand regarding the issue of service connection for a left hip disability, granted by the United States Court of Appeals for Veterans Claims (Court), the Board remanded the matter in April 2017.  A Supplemental Statement of the Case (SSOC) was issued in December 2017.

In the February 2018 Informal Hearing Presentation, the appellant's representative argued that there was "clear and unmistakable error" and/or "denial of due process" with respect to the August 2004 denials of service connection for hearing loss and tinnitus.  It appears that the appellant's representative is alleging that revision of the August 2004 rating decision is warranted on the basis of clear and unmistakable error (CUE).  He is advised that a request for revision based on CUE must be pled with specificity.  A claimant must describe the alleged error with some degree of specificity, and provide persuasive reasons as to why the result would have been manifestly different but for the alleged error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  In addition, VA amended its adjudication regulations effective March 24, 2015, to require that all claims be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises. See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The appellant is therefore advised to submit any claim he wishes to file on the prescribed forms, seeking the assistance of his representative if necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A.  Service Treatment Records

In the February 2018 informal hearing presentation, the representative argued that the appellant's service treatment records were incomplete because there were no medical examination reports between 1981 and 1996 and because there were minimal records regarding a 1986 medical board.

A Report of Medical History is dated March 4, 2004, on the first page, but is also dated April 19, 2003, next to the clinician's signature on the final page.  Such reveals that the appellant endorsed frequent trouble sleeping.  When prompted for additional information, the appellant reported that he had been diagnosed with sleep apnea, periodic limb movement disorder (PLMS), mild, and was on medication for such.  PLMS appears to have been added to the report by the clinician later.  The appellant's representative points to this as proof of an in-service diagnosis of sleep apnea.  However, a review of the medical evidence currently of record reveals that a July 2003 sleep study showed essentially normal sleep and that the diagnosis was primary snoring with PLMS.  The appellant was not diagnosed with sleep apnea following such study.  

If such Report of Medical History references a clinical in-service diagnosis of sleep apnea which is not currently of record, any outstanding service treatment records may be relevant to the claim of service connection for sleep apnea.  38 C.F.R. § 3.159(c); McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008) (noting that Congress has explicitly defined VA's duty to assist in terms of relevance); see also Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010) (noting that "[r]elevant records for the purpose of § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim."). 

Therefore, upon remand, the AOJ should undertake appropriate action to attempt to obtain any outstanding service treatment records pertaining to the appellant's active service, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requests for records from Federal facilities.  Then, a formal finding should be made as to whether the service treatment records associated with the claims file are complete.

B.  Addendum Opinion

A VA medical opinion regarding the appellant's left hip claim was obtained in May 2017.  The examiner opined that it was less likely than not that the appellant had a left hip disability which was caused or aggravated by a service-connected orthopedic disability.  However, such opinion was based in part upon a normal 2013 left hip X-ray.  Indeed, the examiner stated that, "years of pain and altered gait would have caused some degree of degenerative disease in the left hip."

However, the medical evidence of record includes a notation of mild degenerative joint disease of the left hip following a June 2008 X-ray.  This apparent discrepancy in the appellant's medical records was not specifically addressed by the examiner in the offered opinion.  This has not escaped the attention of the appellant's representative.  See February 2018 Informal Hearing Presentation.  Indeed, in the December 2016 Joint Motion for Remand, the Court observed the June 2008 X-ray note regarding mild degenerative joint disease of the left hip.

Thus, a remand is required for an addendum opinion which specifically addresses the June 2008 X-ray evidence of mild degenerative changes of the left hip.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The appellant contends that his service-connected orthopedic disabilities caused altered gait, which in turn caused or aggravated a left hip disability.  In support of such contention, the appellant's representative referenced internet articles regarding altered gait in the February 2018 informal hearing presentation and an article titled "Malalignment Syndrome" from Gainesville Physical Therapy was received in January 2018.  The examiner should specifically comment on such.

Accordingly, the case is REMANDED for the following action:

1.  Associate any and all outstanding VA medical records with the claims file.

2.  Take appropriate steps to ensure that the appellant's complete service treatment records are associated with the claims file, as set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  Continue efforts to obtain records until either the evidence is received, or until specific information is obtained that the evidence sought does not exist or that further efforts to obtain such would be futile.  Associate all records and/or negative responses received with the claims file. 

Then, make a formal finding as to whether the appellant's service treatment records associated with the claims file are complete.

If any records sought are not obtained, notify the appellant and his representative of the records that were not obtained, explain the efforts taken to obtain them, describe further action to be taken, and give the appellant and his representative the opportunity to submit the requested information as required under 38 U.S.C. § 5107A and 38 C.F.R. § 3.159(c).

3.  Then, obtain an addendum opinion from the clinician who rendered the May 2017 opinion, or another appropriate examiner if such clinician is unavailable, regarding the appellant's left hip claim.  The claims file must be made available for the examiner to review in connection with offering the opinion; and it must be noted in the opinion that the claims file was reviewed.  

The appellant should not be scheduled for an examination unless the examiner rendering the opinion deems it necessary.

With respect to the appellant's contentions that his service-connected orthopedic disabilities caused altered gait, which in turn caused or aggravated a left hip disability, the examiner's attention is drawn to (1) page two of the February 2018 informal hearing presentation in which the appellant's representative references internet research due to the effect of long-term altered gait on joints, including an article from VA's own website; and (2) an article titled "Malalignment Syndrome" from Gainesville Physical Therapy, received from the appellant and his representative in January 2018.  The examiner should specifically comment on such.

The examiner should specifically discuss the June 2008 X-ray evidence of mild degenerative joint disease of the left hip and the essentially normal 2013 X-ray of the left hip and explain any discrepancies between such.

The examiner should then opine as to whether it is at least as likely as not (50 percent or greater probability) that the appellant's (1) currently-diagnosed left hip strain and (2) mild degenerative joint disease (for which there is X-ray evidence from June 2008) was incurred during the appellant's service, or was a result of an in-service disease, event, or injury.

If not, the examiner must provide an opinion as to whether it is at least as likely as not that the appellant's (1) currently-diagnosed left hip strain and (2) mild degenerative joint disease (for which there is X-ray evidence from June 2008) was proximately due to or the result of (caused by) his service-connected orthopedic disabilities, including his low back and right hip disabilities.

If neither, then the examiner should provide an opinion as to whether it is at least as likely as not that the appellant's (1) currently-diagnosed left hip strain and (2) mild degenerative joint disease (for which there is X-ray evidence from June 2008) is aggravated (permanently made worse) by his service-connected orthopedic disabilities.

If aggravation is found, the examiner must attempt to establish a baseline level of severity of the (1) currently-diagnosed left hip strain and (2) mild degenerative joint disease (for which there is X-ray evidence from June 2008)disability prior to aggravation by the service-connected orthopedic disabilities.

The examiner must provide clear, supporting rationale for all opinions, addressing the.  A discussion of the relevant medical and lay evidence and medical principles involved would be of considerable assistance to the Board.  Absent such supporting rationale, the opinion will be deemed inadequate.

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the benefits sought on appeal remain denied, a Supplemental Statement of the Case must be provided to the appellant and his representative.  After an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



